            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

SCOTT JONES                                                    PLAINTIFF

v.                        No. 4:19-cv-369-DPM

WESTERN SIZZLIN FRANCHISE
CORPORATION                                                 DEFENDANT

                                  ORDER
      The unopposed motion, NQ 6, is granted as specified. The parties
entered into a franchise agreement, in which they agreed to arbitrate
any monetary claim related to that agreement "in accordance with the
rules of the American Arbitration Association .... " NQ 7-1 at 48-49.
Under those rules, the arbitrator has the power to decide questions of
arbitrability. NQ 7-1 at 59. So whether the arbitration agreement applies
to Jones's claims is a question for the arbitrator, not the Court. Rent-A-
Center, West, Inc. v. Jackson, 561 U.S. 63, 67-70 (2010); Henry Schein, Inc.
v. Archer & White Sales, Inc., 139 S. Ct. 524,529 (2019). This case is stayed
and administratively terminated. Green v. SuperShuttle International,
Inc., 653 F.3d 766, 769-70 (8th Cir. 2011). Any party may move, in due
course, to reopen and enforce any arbitral decision. 9 U.S.C. § 3. If no
party requests action before 6 July 2020, the Court will lift the stay and
dismiss this case without prejudice.
So Ordered.


                    D .P. Marshall Jr.
                    United States District Judge




              -2-
